Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. “Same print operation” can include a print operation printing multiple cards (e.g. printing a batch of 50 cards).  Schafer, or any inkjet printer, would read on such a limitation.

Claim Objections
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (EP 3 015 270 A1).
Regarding claim 12, Schafer discloses a method of printing images to first and second cards using an inkjet card printer having a card transport including first and second belts (“first belt” is 106, Fig. 1 and Abstract, “second belt” is 107, Fig. 1 and Abstract), and a print unit including an ink jet print head (315, Figs. 1 and 5 and paragraphs 8 and 78) and a gantry (301, Figs. 1 and 5 and paragraphs 78, 80, and 82) (The ref teaches printing on security booklets [1, Fig. 1] rather than cards, but printing on cards would have been obvious to one of ordinary skill.  See explanation below.  Also note that a “card” can be a greeting card, which is in booklet form.), the method comprising: 
supporting the first card in a print position on the first belt (106 supports and transports one side of the booklet, see paragraph 52 and Fig. 1); 

printing a first image on the first card and a second image on the second card during a same print operation of the ink jet print head (“Same print operation” can include a print operation printing multiple cards (e.g. printing a batch of 50 cards).  Schafer, or any inkjet printer, would read on such a limitation.), including moving the ink jet print head in a fast scan direction (Y axis, Fig. 1) across the first and second cards and moving the inkjet print head in a slow scan direction (X axis, Fig. 1) that is perpendicular to the fast scan direction using the gantry (See paragraphs 97-98 which disclose that during printing, the printhead 315 moves in the X axis direction, and also moves in the Y axis direction due to the movement of the gantry 301 upon which the printhead is mounted.  The second card would be printed after printing of the first card.); and 
discharging the first card from the first belt including feeding the first card in a first direction along a processing axis (Y axis, Fig. 1) that is parallel to the fast scan direction using the first belt (see Fig. 1 and paragraphs 99-100).
Schafer does not appear to explicitly disclose printing on cards.  Instead it teaches printing on security booklets.
However, a “card” can be a greeting card, which is in booklet form.  Substituting a booklet with a greeting card in the printer of the reference would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, as a like-for-like substitution for which the printer of the reference would be immediately capable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer with the teachings of printing on cards, for the reasons outlined immediately above.

Allowable Subject Matter
Claims 1-11 and 20 remain allowed.  Schafer reads away from these claims because Schafer prefers that both belts share one motor.
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 18, 2021